DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 and 12 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Park (US 2019/0251043).
Regarding claim(s) 1 and 12, Park teaches:
A computing device, comprising: a plurality of memories; and an indexer circuit, separately coupled to the plurality of memories through a plurality of memory channels,        Fig. 1 and [0033] shows that the memory controller 100 may include a channel management module 110 for managing the channels CH1 to CHN of the memory device 200, and the channel management module 110 may determine whether to adjust a memory capacity for each channel based on the monitoring information Info_Mor. [0037] Referring to FIGS. 1 and 2, the assignment control circuit 220 may include an access monitor 221 and a storage space assignment circuit 222. As described above, the storage space assignment circuit 222 may be referred to as a partition controller in that the storage space assignment circuit 222 adjusts the partition of the plurality of channels CH1 to CHN for the entire storage space. In the description below, “the storage space assignment circuit” and “the partition controller” may be used interchangeably
wherein the indexer circuit determines an arrangement of at least one lookup table to at least one of the plurality of memories according to a characteristic of the at least one lookup table and a transmission bandwidth of the plurality of memory channels, so as to balance a transmission load of the plurality of memory channels.	[0007] show an access monitor configured to monitor memory usage of a first channel among the plurality of channels based on a counting operation, and a partition controller including an address conversion table configured to convert an address from the external controller into an internal address for accessing the one or more core dies, and configured to manage the address conversion table so that a storage space of at least one other channel is further assigned to the first channel when the memory usage of the first channel exceeds a threshold value.  [0120] shows that the inventive concept may monitor memory usage of a plurality of channels and dynamically adjust a memory capacity of the channels based on the memory usage, so that storage space of the memory device may be efficiently used.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2-11 and 13-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2019/0251043)	in view of Hamman (US 10684966).
Regarding claims 2 and 13, Park does not explicitly teach, but Hamman teaches:
wherein the arrangement comprises that the indexer circuit stores each of the at least one lookup table to a corresponding memory in the plurality of memories according to the characteristic of the at least one lookup table and the transmission bandwidth of the plurality of memory channels, so as to balance the transmission load of the plurality of memory channels.	Col. 13, lines 39 – 44 show that a data store scalability manager, the specific object attributes that may be used to automatically redistribute (e.g., using hashing or other mapping functions) contents of one or more tables or other storage objects among a plurality of storage devices as the workload on the tables or storage objects increases. Col. 17, lines 50-58 shows that data store scalability managers 752 may, in some embodiments, automatically redistribute contents of one or more persistent storage objects such as tables across a set of storage devices as the workload directed to the storage objects increases, e.g., based on a hash function or other similar mapping functions applied to a partitioning attribute of the persistent storage object.
It would have been obvious to a person having ordinary skill in the art, at the time the invention was filed, to combine Park’s system/method of operating channels in a memory system with the data flow management system/method taught by Hamman. The motivation for doing so would have been for improving performance (e.g., throughput and/or response times) of the applications, e.g., by automatically re-sharding the data objects used to store application information, without requiring input from the application developers or users. This this taught by Hamman in col. 6, lines 27-31.
		
Regarding claims 3 and 14, Hamman teaches:	
wherein one lookup table of the at least one lookup table is divided into a plurality of parts, and the arrangement comprises that the indexer circuit separately stores the plurality of parts to different memories in the plurality of memories according to the characteristic of the plurality of parts and the transmission bandwidth of the plurality of memory channels, so as to balance the transmission load of the plurality of memory channels.	Col. 13, lines 39 – 44 show that a data store scalability manager, the specific object attributes that may be used to automatically redistribute (e.g., using hashing or other mapping functions) contents of one or more tables or other storage objects among a plurality of storage devices as the workload on the tables or storage objects increases. Col. 17, lines 50-58 shows that data store scalability managers 752 may, in some embodiments, automatically redistribute contents of one or more persistent storage objects such as tables across a set of storage devices as the workload directed to the storage objects increases, e.g., based on a hash function or other similar mapping functions applied to a partitioning attribute of the persistent storage object.

Regarding claims 4 and 15, Hamman teaches:		
wherein the arrangement comprises that the indexer circuit copies and stores the at least one lookup table to different memories in the plurality of memories according to the characteristic of the at least one lookup table and the transmission bandwidth of the plurality of memory channels, so as to balance the transmission load of the plurality of memory channels.	Col. 13, lines 39 – 44 show that a data store scalability manager, the specific object attributes that may be used to automatically redistribute (e.g., using hashing or other mapping functions) contents of one or more tables or other storage objects among a plurality of storage devices as the workload on the tables or storage objects increases. Col. 17, lines 50-58 shows that data store scalability managers 752 may, in some embodiments, automatically redistribute contents of one or more persistent storage objects such as tables across a set of storage devices as the workload directed to the storage objects increases, e.g., based on a hash function or other similar mapping functions applied to a partitioning attribute of the persistent storage object.

		
Regarding claims 5 and 16, the combination of Park and Hamman teaches:			
wherein the characteristic of the at least one lookup table comprises at least one of a read count, a read probability, and an amount of data returned of the at least one lookup table.	Park in [0007] shows an access monitor configured to monitor memory usage of a first channel among the plurality of channels based on a counting operation, and a partition controller including an address conversion table configured to convert an address from the external controller into an internal address for accessing the one or more core dies. Hamman in Col. 13, lines 39 – 44 show that a data store scalability manager, the specific object attributes that may be used to automatically redistribute (e.g., using hashing or other mapping functions) contents of one or more tables or other storage objects among a plurality of storage devices as the workload on the tables or storage objects increases.
		
Regarding claims 6 and 17, the combination of Park and Hamman teaches:	
wherein the indexer circuit comprises: a routing circuit, separately coupled to the plurality of memories through the plurality of memory channels; a lookup table characteristic recorder, configured to provide information corresponding to the characteristic of the at least one lookup table; and a data distribution and loading device, coupled to the lookup table characteristic recorder to receive the information and coupled to the routing circuit, and configured to control the routing circuit according to the information, so as to arrange the at least one lookup table to the plurality of memories through the routing circuit.	Park in [0007] shows an access monitor configured to monitor memory usage of a first channel among the plurality of channels based on a counting operation, and a partition controller including an address conversion table configured to convert an address from the external controller into an internal address for accessing the one or more core dies, and configured to manage the address conversion table so that a storage space of at least one other channel is further assigned to the first channel when the memory usage of the first channel exceeds a threshold value.  Hamman in Col. 17, lines 50-58 shows that data store scalability managers 752 may, in some embodiments, automatically redistribute contents of one or more persistent storage objects such as tables across a set of storage devices as the workload directed to the storage objects increases, e.g., based on a hash function or other similar mapping functions applied to a partitioning attribute of the persistent storage object.
		
Regarding claims 7 and 18, the combination of Park and Hamman teaches:		
wherein the indexer circuit further comprises: a lookup table position recorder, coupled to the data distribution and loading device, and configured to record an arrangement result regarding the data distribution and loading device arranging the at least one lookup table to the plurality of memories.	Park in [0007] shows an access monitor configured to monitor memory usage of a first channel among the plurality of channels based on a counting operation, and a partition controller including an address conversion table configured to convert an address from the external controller into an internal address for accessing the one or more core dies, and configured to manage the address conversion table so that a storage space of at least one other channel is further assigned to the first channel when the memory usage of the first channel exceeds a threshold value.  Hamman in Col. 17, lines 50-58 shows that data store scalability managers 752 may, in some embodiments, automatically redistribute contents of one or more persistent storage objects such as tables across a set of storage devices as the workload directed to the storage objects increases, e.g., based on a hash function or other similar mapping functions applied to a partitioning attribute of the persistent storage object.
		
Regarding claims 8 and 19, the combination of Park and Hamman teaches:			
	wherein the indexer circuit comprises: a routing circuit, separately coupled to the plurality of memories through the plurality of memory channels; a lookup table position recorder, configured to provide an arrangement result regarding the indexer circuit arranging the at least one lookup table to the plurality of memories; and a position decoder, coupled to the lookup table position recorder to obtain the arrangement result and coupled to the routing circuit, and configured to control the routing circuit according to the arrangement result, so as to look up the at least one lookup table arranged to the plurality of memories through the routing circuit, thereby obtaining a table lookup result.	Park in [0007] shows an access monitor configured to monitor memory usage of a first channel among the plurality of channels based on a counting operation, and a partition controller including an address conversion table configured to convert an address from the external controller into an internal address for accessing the one or more core dies, and configured to manage the address conversion table so that a storage space of at least one other channel is further assigned to the first channel when the memory usage of the first channel exceeds a threshold value. Hamman in Col. 17, lines 50-58 shows that data store scalability managers 752 may, in some embodiments, automatically redistribute contents of one or more persistent storage objects such as tables across a set of storage devices as the workload directed to the storage objects increases, e.g., based on a hash function or other similar mapping functions applied to a partitioning attribute of the persistent storage object.
		
Regarding claims 9 and 20, Park teaches:		
wherein the indexer circuit further comprises: a table lookup result register, coupled to the routing circuit and configured to temporarily store the table lookup result.	[0115] The address range storage circuit 930 may store information about the accessed address range of a cell array per channel. For example, information on a lowest address (Lowest ADD) accessed in a cell array of the first channel may be stored in a first register 933, and information on a highest address (Highest ADD) may be stored in a second register 934. A first comparator 931 may also compare the address ADD received from the memory controller with the Lowest ADD and may update the address ADD to the first register 933 when a lower address is received. Similarly, a second comparator 932 may compare the address ADD received from the memory controller with the Highest ADD and may update the address ADD to the second register 934 when a higher address is received.	
		
Regarding claims 10 and 21, the combination of Park and Hamman teaches:		
further comprising: a processor, coupled to the indexer circuit, wherein in a first mode, the processor provides the characteristic of the at least one lookup table to the indexer circuit; and in a second mode, the processor sends a table lookup request to the indexer circuit, and reads a table lookup result from the indexer circuit.	Park in [0062] shows that according to an exemplary embodiment of the inventive concept, registers may be arranged for the channels CHA to CHH instead of the second counter and a value stored in a register corresponding to each of the channels may be increased or decreased according to a result of the counting of the first counter. For example, the value of the register may be increased or decreased by control of the monitoring circuit 420. The monitoring circuit 420 may generate the monitoring information Info_Mor described above based on information stored in the second counter or the register. Here, the second counter or the register may be referred to as an access rate storage circuit. Hamman in Col. 17, lines 50-58 shows that data store scalability managers 752 may, in some embodiments, automatically redistribute contents of one or more persistent storage objects such as tables across a set of storage devices as the workload directed to the storage objects increases, e.g., based on a hash function or other similar mapping functions applied to a partitioning attribute of the persistent storage object.
		
Regarding claims 11 and 22, the combination of Park and Hamman teaches:	
		
wherein the indexer circuit comprises: a lookup table characteristic recorder, configured to record the characteristic of the at least one lookup table.	[0062] According to an exemplary embodiment of the inventive concept, registers may be arranged for the channels CHA to CHH instead of the second counter and a value stored in a register corresponding to each of the channels may be increased or decreased according to a result of the counting of the first counter. For example, the value of the register may be increased or decreased by control of the monitoring circuit 420. The monitoring circuit 420 may generate the monitoring information Info_Mor described above based on information stored in the second counter or the register. Here, the second counter or the register may be referred to as an access rate storage circuit. Hamman in Col. 17, lines 50-58 shows that data store scalability managers 752 may, in some embodiments, automatically redistribute contents of one or more persistent storage objects such as tables across a set of storage devices as the workload directed to the storage objects increases, e.g., based on a hash function or other similar mapping functions applied to a partitioning attribute of the persistent storage object.


Response to Arguments
Applicant's arguments filed 4/26/22 have been fully considered but they are not persuasive.
In page 3, applicant argues:
“Park teaches a technique that dynamically assigns storage space of the second channel CH2 (a portion of the cell array Cell included in the second channel CH2) to be storage space of the first channel CHI, such that the portion of the cell array Cell included in the second channel CH2 is accessed through the communication path PATHI of the first channel CHI. In other words, the re-arrangement of the storage space in Park's teaching is merely based on (i) total amount of data to be stored in the first channel CH lI and (ii) storage space of cell array assigned to the first channel CH 1. Park is silent on determining an arrangement of the storage space of each channel based on according to a transmission bandwidth of the plurality of memory channels and a characteristic of the at least one lookup table as required in claim 1.”

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Accordingly, the claims are given their broadest reasonable interpretation and the feature(s) upon which applicant relies (i.e., “transmission bandwidth of the channel”) is/are interpreted as threshold value of the memory usage count associated with a memory channel. Therefore Park teaches “determining an arrangement of the storage space of each channel based on a transmission bandwidth of the plurality of memory channels”.
The examiner notes that amending the claim to specify/clarify “transmission bandwidth” may overcome the cited prior art and lead to an allowance.


In page 3, applicant argues:
“In addition, the storage space of the second channel C12 being assigned to the first channel Cl-I is accessed through the communication path PATH1 of the first channel CH1 (Park's paragraph [0032]). In other words, Park re-assigns parts of the storage space of the second channel CH2 to the first channel CH1 but the single communication path PATH 1 of the first channel CHI is still used to transmit the entire data to the reassigned storage space of the first channel CHL. As such, Park does not balance a transmission load of the plurality of memory”

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Accordingly, the claims are given their broadest reasonable interpretation and the feature(s) upon which applicant relies (i.e., “transmission load of the channel”) is/are interpreted as threshold value of the memory usage count associated with a channel that includes both a memory path and a storage space where data is stored/retrieved. This interpretation is evident in Park in Fig. 1 and [0031] showing that the assignment control circuit 220 monitors memory usage of the plurality of channels CH1 to CHN and adjusts a memory capacity for each channel based on a result of the monitoring. If memory usage of the first channel CH1 is greater according to the monitoring result, a storage space of the other one or more channels having relatively less memory usage may be further assigned to the first channel CH1.  Therefore Park teaches “determining an arrangement of the storage space of each channel based on a transmission bandwidth of the plurality of memory channels”.
The examiner notes that amending the claim to specify/clarify “channel” as being a data path excluding the storage space, as stated in the argument, may overcome the cited prior art and lead to an allowance.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J CHOI whose telephone number is (571)270-0605. The examiner can normally be reached MON-FRI: 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED RUTZ can be reached on 571-272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES J CHOI/Examiner, Art Unit 2133